Citation Nr: 0934263	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-40 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral hearing loss and shattered right 
fragments of teeth.  The rating decision continued a 50 
percent disability rating for blast injury, right hand, with 
muscle loss and ankylosis of the thumb and middle finger with 
traumatic arthritis, and increased the Veteran's disability 
rating from noncompensable to 10 percent disabling for 
tinnitus.  The rating decision also denied the Veteran's 
claim of entitlement to individual unemployability.  The 
Veteran submitted a notice of disagreement with the denial of 
service connection for hearing loss in January 2007 and 
perfected his appeal in December 2007.

While the Veteran did request a Travel Board hearing on his 
December 2007 VA Form 9 [substantive appeal], in a subsequent 
communication received in May 2009, the Veteran withdrew his 
request for a Board hearing.  Accordingly, the Veteran's 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the Veteran's claim 
of entitlement to service connection for hearing loss.

In May 2007, the Veteran provided VA with information 
concerning his claim for Social Security disability benefits.  
According to information the Veteran submitted, he filed a 
claim for Social Security disability benefits alleging he was 
unable to work, in part, due to his hearing loss.  The claims 
file does not contain any Social Security Administration 
(SSA) records and it does not appear that the RO/AMC has 
attempted to obtain these records.  Pursuant to Littke v. 
Derwinski, 1 Vet. App. 90 (1990), the RO/AMC must obtain the 
Veteran's SSA records.  

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin, 1 Vet. App. at 175.  For the 
reasons described below, the Veteran's claim must be remanded 
for another VA examination.

In October 2006, the Veteran participated in a VA audiology 
examination.  The examiner concluded that because the 
Veteran's induction and separation examinations displayed 
auditory thresholds defining normal hearing bilaterally, that 
data from these examinations did not support a claim for 
hearing loss.  The examiner failed to provide a nexus opinion 
stating whether or not the Veteran's current hearing loss 
[diagnosed during the VA examination] was related to his time 
in service.  See VA examination report; October 16, 2006.  In 
the July 2007 statement of the case, VA conceded the 
Veteran's exposure to acoustic trauma due to an in-service 
blast injury in March 1968.  A new VA examination must be 
provided to consider the Veteran's exposure to acoustic 
trauma and for a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records for the 
Veteran related to his hearing loss from 
February 2007 to the present.

2.  The RO/AMC should request the 
Veteran's medical and adjudication records 
from SSA associated with his claim of 
entitlement to SSA benefits.  This should 
include copies of the decision awarding 
benefits, if any, and medical records 
considered by SSA in reaching its decision 
on his claim.  All efforts to obtain these 
records should be fully documented, and if 
no records are available, this must be 
memorialized in the claims file.

3.  After the receipt of SSA records, if 
any, the RO/AMC should schedule the 
Veteran for a VA audiology examination to 
determine the nature and etiology of his 
current hearing loss.  The examiner should 
thoroughly review pertinent documents in 
the Veteran's claims file in conjunction 
with the examination and state that this 
has been accomplished in the examination 
report.  The examiner should acknowledge 
that VA has conceded the Veteran's 
exposure to acoustic trauma in service.  
In explaining the nature and etiology of 
the Veteran's bilateral hearing loss, the 
examiner should state whether it is at 
least as likely as not that the Veteran's 
current disability is the result of a 
disease or injury in service, to include 
in-service acoustic trauma.  The examiner 
should also state whether hearing loss was 
present within the first post service 
year.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for hearing loss should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).

_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

